Citation Nr: 0806200	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  00-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a May 2002 decision, the Board denied the claim.  

The appellant duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2002 order, the Court vacated and remanded the 
portion of the Board's May 2002 decision which denied service 
connection for PTSD.  In September 2003 and May 2007, the 
Board remanded this appeal for further development.  


FINDING OF FACT

The veteran did not engage in combat during service, there is 
no corroboration or verification of the occurrence of the 
veteran's claimed stressors and the diagnosis of PTSD has not 
been related to a confirmed stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

Initially, the Board acknowledges that the veteran has 
received a medical diagnosis of PTSD, attributed to his 
military service.  A diagnosis in October 1999 was based on 
the veteran's statement that the three temporary duty 
assignments in Vietnam left him stressed and a September 2000 
VA examination based the diagnosis on stated experiences in 
Vietnam and Thailand.  See VA treatment records dated from 
1998 to 1999; private physician letters from Dr. S.L.F. dated 
June 1999 and March 2000; September 2000 VA examination; a 
letter from Dr. T.R.J. dated January 2002.  However, the 
Board is unable to accept the diagnoses as based upon a 
confirmed stressor because the preponderance of the evidence 
is against a finding that the veteran engaged in combat with 
the enemy during active service, and the record does not 
otherwise contain credible evidence which confirms his 
account of the in-service stressors considered in those 
diagnoses.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by recognized military 
combat citations or other official records.  If VA determines 
that the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003). See also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

The veteran has not received combat citations, badges, or 
other decorations indicative of combat engagement.  Thus, 
there are not "recognized military citations" that the 
veteran actually engaged in combat.  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  Further, there is no "other supportive 
evidence" that the veteran had combat service.  His military 
occupational specialty of administrative specialist does not, 
of itself, denote combat exposure.  Without further 
supportive evidence, the Board finds that the veteran did not 
have combat service.  Accordingly, under 38 C.F.R. 
§ 3.304(f), the occurrence of the claimed stressors must be 
supported by credible evidence.

The veteran submitted several statements concerning his 
claimed inservice stressors.  In February 1999, the veteran 
stated that he served as a chemical escort out of Edgewood 
Arsenal in Maryland.  The first stressor described occurred 
while delivering chemicals to a base in Colorado.  There were 
five people in the car he was riding.  One sergeant opened 
the back door to look out and fell down under the train.  The 
train stopped and backed up to pick up only small pieces of 
him.  The next stressor occurred in Thailand.  The veteran 
stated that he observed a vehicle run over a man on a 
bicycle.  The last stressor mentioned occurred in Edgewood 
Arsenal.  A girl jumped out in front of his car and the car 
in the next lane hit and killed her.  The veteran also 
mentioned going to Vietnam three times and was terrified as a 
good friend of his, G.C., was killed there.

In September 2000, the veteran submitted a PTSD questionnaire 
listing several stressors.  He stated that in 1967, he 
witnessed the death of Sergeant C.A.W. when he fell between 
two cars of a train somewhere between Colorado and Nevada.  
The second stressor occurred in December 1967 while on 
temporary duty in Thailand from Vietnam where he saw a car 
hit a man on a bicycle.  The last stressor listed was 
discovering that four of his close friends, G.C., R.B., A.C. 
and J.J., were killed in action in Vietnam.

Several lay statements dated February 2002 have also been 
submitted in support of the veteran's claim.  In one 
statement, W.D.J. stated that he served in the U.S. Technical 
Escort Unit of Edgewood Arsenal, Maryland from 1955 to 1956 
and from 1961 to 1970.  During one mission, SSG. W.C. fell 
between two railcars and was killed.  W.D.J. had to escort 
the body home.  W.D.J. recalled the veteran serving in his 
unit sometime in the 1960s destroying materials and 
performing escort missions.  

In another statement, J.P. stated that he served with the 
veteran at the Edgewood Arsenal from 1967 to October 1968.  
He stated that they worked in the U.S. and overseas, 
including Vietnam and Thailand.  There was a sergeant who 
lost his life when he fell from one of the guard cars of a 
train.  

During the February 2002 personal hearing, the veteran stated 
that he did not remember the name of the person who was 
killed from falling off the train, he just remembered his 
face.  That night, the veteran woke up to relieve the 
sergeant from his guard post and did not find him there.  He 
did not see him fall, but was told that he fell and the train 
stopped to pick up little pieces of him.  In a letter dated 
September 2006, the veteran stated that he confused the name 
of the person who died on the train and the date he died due 
to his PTSD and that it was SSG. W.B.C. who died and the 
veteran was there on the train at the time of his death.

The veteran's service personnel and service medical records 
do not support the occurrence of any of the alleged in-
service stressors.  The Department of Army verified the 
deaths of the veteran's friends, R.B., A.C., and J.J.  
Although the deaths of the veteran's friends in Vietnam would 
have an impact on the veteran, the veteran did not witness 
their deaths and the medical evidence of record does not 
provide a link between this alleged stressor and the 
veteran's diagnosed PTSD.  

Regarding the claimed stressors that the veteran saw a girl 
hit by a car in Edgewood Arsenal and a man hit by a car in 
Thailand, there is no supporting evidence showing that these 
events occurred.  In fact, the Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Armed Services 
Center for Research of Unit Records (USCURR)), stated in 
April 2004 that they were unable to verify the claimed 
incident in Thailand.  The veteran also claimed that he went 
to Vietnam three times and was terrified while there.  
However, there are no claimed stressors associated with those 
visits.  Service connection cannot be based on unverified 
stressors.  

Finally, the veteran contends that while he was on a train 
escorting materials, a sergeant fell from the train and died.  
The record shows that an individual identified by the 
veteran, SSG. W.B.C., died on June [redacted], 1968, when he 
accidentally fell from a moving train in Middlesex County, 
New Jersey.  The autopsy report revealed cerebral hemorrhage, 
fractured skull and facial bones, and traumatic amputation of 
the right femur.  The report of investigation included a 
narration of the events surrounding W.B.C.'s death and a list 
of witnesses; however, neither indicated that the veteran was 
present.  The veteran's personnel records do show that the 
veteran served on a temporary duty assignment with SSG. 
W.B.C.  The veteran was assigned to Edgewood Arsenal 
(W.B.C.'s unit) in January 1967 and according to his service 
personnel records, was transferred to Newport, Indiana in 
March 1968.  W.B.C. died in June 1968, and there is no 
corroborating evidence showing that the veteran served on the 
temporary duty mission with W.B.C. when he died.  

The veteran initially stated that it was a different person 
who fell from the train and that the train was traveling 
between Colorado and Nevada in 1967.  He also stated that 
they had to pick up small pieces of the body and later stated 
that he did not participate in the recovery of the body.  The 
fact that the veteran could not recall the major facts of 
this event and related it to two different instances is some 
evidence against his claim that he was present.  The veteran 
attributed his faulty memory to his diagnosed PTSD and in a 
letter dated November 2002, the veteran's representative 
argued that it was not important that the veteran did not 
provide the correct name of the man who died on the train, 
but all that mattered was that the veteran witnessed the 
death of a human being.  The fact, however, still remains 
that there is no corroborative evidence of record supporting 
the veteran's contention that he was on that train.  The lay 
statements only support the fact that the veteran served in 
the Edgewood Arsenal as did SSG. W.B.C., but they do not show 
that the veteran was on the train when SSG. W.B.C. died.  As 
noted, service personnel records show that the veteran was 
transferred from Edgewood Arsenal in March 1968, before the 
claimed stressful incident.  

The veteran's representative has argued that corroboration of 
a stressor does not expressly require confirmation of every 
detail alleged, including the veteran's personal 
participation in the event described, whereas evidence 
indicating that he was a witness to the event or that 
otherwise establishes the likelihood of his presence may be 
sufficient.  See Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Board 
agrees, however, in this case, confirmation of the veteran's 
stressors did not turn on his accurate recollection of each 
detail.  Rather, the service personnel records do not show 
that the veteran was present at the time of the alleged 
stressful event and contradict the veteran's assertion that 
he was assigned to the same unit as W.B.C. at the time of 
W.B.C.'s death.  

The record includes diagnoses of PTSD; however, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy 
while on active duty and that there is no independent 
corroboration of his reported in-service stressors.  
Consequently, the Board must find that the preponderance of 
evidence is against the claim for PTSD; the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. 
§5107.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant with notice in May 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
September 2007 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical and personnel records, 
assisted the veteran in obtaining evidence, including 
attempting to verify the claimed stressors, afforded the 
veteran psychiatric examinations, obtained medical opinions 
as to the etiology and severity of his claimed disability, 
and afforded the veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


